DONNELLY, Judge, concurring in part and dissenting in part. I concur in the affirmance of the administrative hearing officer’s decision to allow Intel’s claim to the corporate child care tax credit for payments made during the 1991 tax year. For the reasons set forth in my dissenting opinion in Conoco, Inc. v. Taxation & Revenue Department, 122 N.M. 745, 931 P.2d 739 (Ct.App.1995), I respectfully dissent from that portion of the majority decision which affirms the State Taxation and Revenue Department’s denial of Intel’s refund claims in the instant ease. As stated in the dissent in Conoco, in my opinion, the Department’s disparate treatment of Conoco’s dividend income received from its foreign subsidiaries facially discriminates against foreign commerce and thus is contrary to Kraft General Foods, Inc. v. Iowa Department of Revenue & Finance, 505 U.S. 71, 112 S.Ct. 2365, 120 L.Ed.2d 59 (1992). I would reverse the administrative hearing officer’s decision and grant Intel’s refund claims for the tax years 1988 through 1991. Moreover, since this Court’s decision was filed in Conoco, the Supreme Court of Rhode Island has also had occasion to rule on an analogous claim involving that state’s disparate treatment of domestic and corporate dividend income in light of the decision in Kraft General Foods. See Dart Indus., Inc. v. Clark, 657 A.2d 1062 (R.I.1995). In Dart Industries the court found that Rhode Island faded to comply with Kraft General Foods and ordered a refund of taxes paid by the taxpayer. The court in Dart Industries held that the Rhode Island corporate income tax statute which required the inclusion of foreign, but not domestic, dividend income impermissibly discriminated and violated the Foreign Commerce Clause of the United States Constitution and the holding in Kraft General Foods.